Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney Ryan Seguine (Reg. No. 64,577) on April 13, 2022.
	The application has been amended as follows:
Claims

	Claim 1, line 14, replaced “the same” with “a same”.
Claim 1, line 6, replaced “buffer” with “buffer circuit”.
	
Claim 2, line 2, replaced “buffer” with “buffer circuit”.

	Claim 3, page 3, line 2, replaced “buffer” with “buffer circuit”.

	Claim 9, line 6, replaced “buffer” with “buffer circuit”.
	Claim 9, line 9, replaced “buffer” with “buffer circuit”.
Claim 9, line 12, replaced “buffer” with “buffer circuit”.
Claim 9, line 13, replaced “the same” with “a same”.

	Claim 11, line 4, replaced “buffer” with “buffer circuit”.

Claim 15, page 5, line 7, replaced “buffer” with “buffer circuit”.
Claim 15, page 5, line 12, replaced “the same” with “a same”.

Allowable Subject Matter
Claims 1-20 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, no prior art found having an anti-aliasing filter (AAF) coupled to an output of the amplifier; a buffer circuit coupled to an output of the AAF; a sigma-delta modulator configured to generate a digital data stream in response to an output of the buffer circuit; and a plurality of chopping circuits nested within one another, including a first pair of chopping circuits having at least the amplifier disposed therebetween and configured to remove offset in the analog input signal, and a second pair of chopping circuits having at least the first pair of chopping circuits disposed therebetween; wherein the amplifier, AAF, sigma-delta modulator, and chopping circuits are formed on a same integrated circuit substrate.
Regarding claims 9-14, no prior art found teaches filtering an output of the amplifier with an anti-aliasing filter (AAF); buffering an output of the AAF with a buffer circuit; modulating an output of the buffer with a sigma-delta modulator into a digital data stream; and chopping analog signals at locations between the input and the output of the buffer circuit with a plurality of chopping circuits, including at least a first pair of chopping circuits and a second pair of chopping circuits disposed between the first pair of chopping circuits; wherein the amplifier, AAF, buffer circuit, sigma-delta modulator, and chopping circuits are formed on a same integrated circuit substrate.
Regarding claims 15-20, no prior art found having an anti-aliasing filter (AAF) coupled to an output of the amplifier; a buffer circuit coupled to an output of the AAF; a sigma-delta modulator configured to generate a digital data stream in response to an output of the buffer circuit; and a plurality of chopping circuit pairs having at least the amplifier disposed therebetween and configured to remove offset in the at least one analog input signal; the amplifier, AAF, sigma-delta modulator, and chopping circuit pairs are formed with the same integrated circuit substrate; and16/913,1305 CD20012January 24, 2022at least one sensor configured to generate the at least one analog input signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843